Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 15 April 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                        
                            West Point 15. April 1782.
                        
                        A Report of the necessary work to be done in order to Complete the several redoubts and batteries at this
                            post.
                        fort Clinton
                        The fascines which Constitute that work are so very dry that the least sparks of fire is
                            sufficient to set the fort in a blaze; I think therefore that those old fascines ought to be taken away entirely and
                            timber put in the place of them, or good masonry.
                        The Counterscarp must also be securd, and the Coverd way Continued all round the fort,
                            and ought to be palissadoet.
                        a new Bomb proof should be built as large as the Fire plain will admit.
                        the half bastion of the old fort which faces the river ought to be finished and a battery
                            established upon it, to Command the plain, and defend the river. this half bastion to be joind to the
                            new fort by a branche.
                        the old fort ought to be demolished quite to the powder magazine.
                        A barbet Battery is to be Constructed under the protection of the fort for the defence of
                            the chain.
                        fort putnam
                        half of the fort which is built with dry stone wall aught to be rebuilt in good Masonry. a new Magazine for
                            powder, and barracks sufficient to quarter the troops of the garrison should be Built; the Cistern must be finished.fort webb.is abandond.
                        fort willys
                        the bomb proof should be Coverd with two feet of earth, the inside of the parapet is to be raised a little,
                            so as to make it four feet four inches higher than the Banquet.
                        the south part of the wall must be rebuilt. the battery must be joind to the fort by two branches of
                            palissadoes.
                        fort No. 1
                        there must be a bomb proof, a Magazine for powder, one for provisions, and Barracks for the Garrison. the two
                            batteries are Compleate.
                        
                        fort No. 2
                        there must be a bomb proof, a Magazine for powder, one for provisions, and Barracks for the garrison: three
                            quarters of the Battery only is don, therefore ought to be finished.
                        fort No. 3
                        there ought to be a bomb proof, a Magazine for powder, one for provisions, and Barraks for the Garrison.
                        the battery newly began, must be finished, and an other established to defend the Valley towards the north.
                        fort No. 4
                        the new breast work, a quarter part of which is don must be finished, a powder Magazine
                            one for provisions, and barraks for the garrison, must be built;
                        there ought also a battery to be Constructed north of the fort.
                        there must be a Block house Built between No. 3 and 4.
                        Constitution Island
                        fort No. 5. and 6.
                        palissadoes are to be erected upon the parapets, bomb proofs Magazines for powder, and provisions, and
                            Barracks for the garrisons, should be Constructed, and Batteries erected under the protection of the forts, for the defence of the back part of the island, and abatis put
                            all round the forts.
                        fort No. 7.
                        A bomb proof, a Magazine for powder, one for provisions, and Barracks for the Garison are to be Built, and a
                            battery is to be erected under the protection of the fort, to defend the Back part of the island; abatis are to be put
                            alround the fort.
                        There is a battery begun for the defence of the chain which ought to be finished.
                        On the east side of the river, the north and south redoubt with their Batteries are Complited.

                        A report of the necessary works to be done, to put this post in an state of defence, together with an estimate
                            of the materials requisite.
                        I don’t think the embrasures in this fort, in there present situation, will beare the exercise of Cannon without the greatest danger of seting the whole on fire; it will therefore be necessary to pull down the
                            fascines with which the faces of the embrasures are Constructed and to built them with timber. the necessary articles to
                            make that reparation are the following. 24. pieces of timber 10 feet in lenght and 8 by 8.
                        12. pieces of Do 13 feet in lenght and 8 by 8.
                        12. pieces of Do 18 feet in lenght and 8 by 8.
                        
                             108. four inch plank.
                        8 Carpenters and 16 fatigue men will accomplish it in 15 days. 
                        as the Bomb proof in fort Clinton is half filled up with powder, the fascines with which it is surrounded
                            should be replaced by a dry stone wall, the requisite assistance to accomplish it in 15 days are three teams
                            8 Masons, six miners 60 fatigue men, and 30 hand
                                barrows.
                        
                        the barbet Battery should also be Constructed for the defence of the chain, that work will
                            require.
                        4. single teams.
                        12 Masons.
                        8. miners.
                        100 fatigue men.
                        20 wheel barrows.
                        30 hand barrows.
                        4 hand Carts.
                        will be sufficient to Compleate the breast work in 15 days.
                        the timber necessary for the platforme, and the top of the parapet is
                        450. feet of timber 10. by 10.
                        26. sleepers, 20 feet in length and 9 or10 inches
                        110. three inch plank.
                        8. Carpenters.
                        16. fatigue men.
                        will do it in 13 days.
                        the Courtin which Covers the powder Magazine is not defended, and is a shelter for the
                            enemy to Come to the foot of the magazine; I think it would be proper to profit of the bastion which
                            flanks that Courtin, and to make a redoubt with it; the gorge of which should be left open. a block
                            house Could be erected in the tereplain of the said redoubt, which would answer
                            both to augment the defence, and Barrack the troops. a powder Magazine Could also be Constructed under the block house; if
                            your excellency thinks proper to have that redoubt erected, I shall give an estimate of the materials.
                        fort putnam
                        the powder Magazine is not secure against the shells, Consequently a wall should be built allround it.
                        that part of the fort which faces the river is very easy to be stormd, a little breast work erected on the top
                            of the parapet would add greatly to its defence, the assistance requisite to Complete these two works in 15 days are.
                        12. Masons.
                        8. Miners.
                        150. fatigue men.
                        40. forty hand barrows.
                        fort willys
                        the bomb proof should be Coverd with two feet of earth; the inside of the parapet raised a little. the south part of the
                            wall must be rebuilt. the articles requisite to Complete there different repairs in 15 days are.
                        8. Masons.
                        3. Carpentors.
                        
                            6. miners.
                        
                            60. fatigue men.
                        20. hand Barrows.
                        fort No. 1-2-3. and 4.
                        a powder Magazines is very essentials in each of those forts. the articles requisite to complete them in 15
                            days are 
                        6. double teams.
                        32. Carpenters with good sergants.
                        24. fatigue men.
                        200. 1 1/2 boards.
                        the abatis and the Battery at number 2 require some repair. one Mason, and 20 fatigue men accomplish it in
                            15 days.
                        the Battery which is merly begun at No. 3. should be erected, that battery is to be raised very high so as to
                            Cover the fort, if your excellency thinks fit to have it done, I shal give an estimate of materials requisite.
                        the pickets and abatis want some repairs at No. 4. 2 Carpenters and 20 fatigue men will do it in 15 days.
                        Constitution Island
                        forts No. 5-6. and 7.
                        a powder magazine should be made in eache of those forts. the articles wanted to Complite them in 15 days
                            are.
                        27. pieces of timber 19 feet long, 12. by 10.
                        36 pieces of Do 20 feet long—12 by 12.
                        150. one inch and half boards.
                        20. Carpenters.
                        20. fatigue men, and a pair of small wheels. banquetts are to be erected in the forts No. 6.
                            and 7. and in part of No. 5. the articles to Complete them in 15 days are.
                        70. pieces of timber, 16 feet long, and 4 by 4.
                        47. pieces of Do 14 feet long and 4 by 6.
                        200. one inch and half boards.
                        16. Carpenters.
                        10. fatigue men.
                        palissadoes are to be erected, on the top of the parapet at No. 5 and 6.
                        1500 palissadoes 8 feet long and 6 inches through.
                        20 Carpenters and 12 fatigue men, will accomplish it in 15 days.
                        the battery which is begun on the island for the defence of the chain, ought to be
                            finished.
                        12. masons.
                        80 fatigue men, with forty hand barrows will Complete the breast work in 15 days.
                        550. feet of timber 10 by 10.
                        140. three inch planks.
                        34. sleepers, 20 feet long and 9 inches through. 
                        20. Carpenters, and 40 fatigue men will Complete the parapet, and the platforme in 15 days.
                        
                         total of the articles to be fournished by the quarter master general.
                        
                            
                                pieces of timber
                                feet in length
                                depth
                            
                            
                                24
                                10
                                8 by 8
                            
                            
                                12
                                13
                                8 by 8
                            
                            
                                12
                                18
                                8 by 8
                            
                            
                                27
                                
                                    19
                                
                                10 by 12
                            
                            
                                36
                                20
                                12 by 12
                            
                            
                                76
                                16
                                 4 by 4
                            
                            
                                47
                                14
                                 4 by 6
                            
                        
                        108 four inch oak planks.
                        250. three inch oak planks.
                         390. one inch and half Boards.
                        
                            60. sleepers 20 feet long, 9 or 10 inches through.
                        1500 palissadoes, 8 feet long and 6 inch deameter
                        
                            950. feet of timber 10 by 10.
                        2 single and 4 double teams for two months.
                        3 pair of wheels.
                        4 hand Carts.
                         30 wheel Barrows.
                        100. hand Barrows.
                        120. weight of 20d nails.
                        2000. spikes, 6 inches long.
                        a Complete assortment of tools for 36 Carpenters.
                        14. masons—8 miners.
                        
                            50lb  of english steel for drills.
                        the number of fatigue men and artificers required to Complete the above mentiond works in two months time
                            are.
                        150 fatigue men.
                        32. good Carpenters with 4 good sergeants.
                        14 Masons.
                        8 Miners.
                        
                            6. Blacksmiths.
                        
                            Villefranche
                            Majr Commanding Engineer.
                        
                    